2021 IL App (1st) 201108-U

                                                                            FOURTH DIVISION
                                                                            December 30, 2021

                                          No. 1-20-1108

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                          IN THE APPELLATE COURT
                                  OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

                                                   ) Appeal from the
THE PEOPLE OF THE STATE OF ILLINOIS,               ) Circuit Court of
                                                   ) Cook County
            Plaintiff-Appellee,                    )
                                                   )
v.                                                 )
                                                   ) No. 14 CR 8011
LUIS PADIN,                                        )
                                                   )
            Defendant-Appellant.                   )
                                                   ) Honorable
                                                   ) James B. Linn,
                                                   ) Judge Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE REYES delivered the judgment of the court.
       Justices Lampkin and Rochford concurred in the judgment.

                                             ORDER

¶1     Held: Reversing the circuit court’s first-stage dismissal of defendant’s amended
             postconviction petition and remanding for second-stage proceedings where
             defendant stated the gist of a constitutional claim that his natural life sentence for
             an offense he committed at the age of 20 violated his rights under the
             proportionate penalties clause of the Illinois Constitution.

¶2     Defendant Luis Padin appeals the summary dismissal of his amended postconviction

petition for relief pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.
1-20-1108


(West 2020)). The sole issue raised by defendant on appeal is that his petition states an arguable

claim that his natural life sentence for offenses he committed at the age of 20, violates the

proportionate penalties clause of the Illinois Constitution, requiring remand for second-stage

proceedings under the Act. For the following reasons, we reverse the judgment of the circuit

court and remand the matter for second-stage proceedings under the Act.

¶3                                       BACKGROUND

¶4     For the purposes of this order, we set forth only those facts necessary for the disposition

of this case. Defendant was indicted by a grand jury on 51 counts of first-degree murder, four

counts of attempted first-degree murder, and three counts of aggravated discharge of a firearm.

The indictment alleged that on September 6, 2010, defendant fired multiple rounds from a

handgun at a vehicle driven by Cristela Martha (Martha) in which Jennifer Alvarado (Alvarado)

and Monica Calderon (Calderon) were passengers. Alvarado was struck and killed.

¶5     Prior to trial, the State elected to proceed on two counts of first-degree murder, predicated

on defendant intentionally killing Alvarado or knowing that his actions created a strong

probability of death or great bodily harm to her; one count of attempted first-degree murder of

Calderon; and one count of attempted first-degree murder of Martha. Each elected count alleged

defendant personally discharged a firearm during the commission of the offense.

¶6     The State filed a motion in limine prior to trial seeking to admit other-crimes evidence—

proof that defendant was involved in another murder targeting members of the Latin Kings street

gang—and evidence of defendant’s membership in the Satan Disciples street gang, a neighboring

rival of the Latin Kings.

¶7     The State premised its motion to admit other-crimes evidence on proof that defendant

believed the occupants of the vehicle he targeted in the instant offense contained members of the



                                                -2-
1-20-1108


Latin Kings gang. The State further maintained the other-crimes evidence would demonstrate

that on February 19, 2012, 18 months after the instant offense, defendant was driving a vehicle

with several individuals near the border of Latin King and Satan Disciple territories. He flagged

down a vehicle containing Latin Kings, and when the vehicle approached, one of the passengers

in defendant’s vehicle opened fire, killing the driver and injuring a passenger. The State asserted

the other-crimes evidence was sufficiently similar to the instant offense because (1) in both

instances defendant learned or believed the victims were Latin Kings, (2) both offenses involved

shooting at suspected rival Latin Kings situated in vehicles, (3) the shootings occurred on the

border of the gangs’ territories, and (4) they occurred within 18 months of each other. The State

sought to introduce the other-crimes evidence to demonstrate defendant’s criminal intent, lack of

an innocent frame of mind, modus operandi, and the presence of a common scheme or design.

¶8     In response, defendant argued the crimes were not sufficiently similar where, during the

other offense, he was the driver and was not aware his passenger would fire a handgun. He

maintained that although he was the shooter in the instant offense, he was shooting in self-

defense. He further maintained that the State would use the other-crimes evidence for the

improper purpose of demonstrating his propensity to commit violent acts. After the matter was

fully briefed and argued, the circuit court granted the State’s motion, finding the other-crimes

evidence was relevant for the purposes sought by the State and was additionally relevant to

proving knowledge and absence of mistake.

¶9     The State also sought to introduce evidence that defendant was a Satan Disciple in order

to demonstrate his motive and common scheme or design. Defendant did not object, as the

evidence supported his theory that he was defending himself from the Latin Kings who occupied

the vehicle on which he opened fire. Accordingly, the circuit court granted the State’s motion.



                                               -3-
1-20-1108


¶ 10   Defendant subsequently filed a motion to reconsider the admission of the other-crimes

evidence, asserting that in light of the circuit court’s ruling, he would no longer argue a theory of

self-defense. Rather, his theory of defense was that the witnesses would not be able to identify

him as the shooter. Defendant argued that since the identity of the shooter was the sole issue, the

evidence of the subsequent murder was no longer relevant for the State to prove his intent, lack

of an innocent frame of mind, modus operandi, or a common scheme or design in the instant

offense. Defendant further maintained that he had no basis to object to the State admitting

evidence of his gang membership, and acknowledged that such evidence was relevant to the

State’s theory regarding his motive. The circuit court denied defendant’s motion, and the matter

proceeded to trial.

¶ 11    The State’s evidence at trial established that on September 6, 2010, Martha was driving

to a concert in her red sedan with Alvarado in the front passenger seat and Calderon was seated

in the backseat behind Martha. The women were driving southbound on Washtenaw Avenue

when they observed several men on the corner of 24th Street and Washtenaw Avenue. As they

turned onto 24th Street, one of the individuals on the corner inquired as to which gang the

women were affiliated. The women responded that they were “a bunch of b***” because none

of them were affiliated with a gang. They continued onto 24th Street and suddenly they heard

several gunshots coming from behind their vehicle. They ducked, and through her driver’s side

mirror Martha observed a man in the middle of the street, approximately half of a block behind

them, firing a handgun in their direction. Calderon did not observe the shooter. At the time of

the shooting, the women were wearing jeans and blue or white shirts; none of them were wearing

colors associated with a street gang.

¶ 12   When the shooting ceased, Alvarado stated that she had been shot. Martha proceeded to



                                                -4-
1-20-1108


the emergency room, where Alvarado died of her gunshot wound. Martha then drove to a police

station, where she and Calderon viewed a photographic array. Martha identified defendant as the

shooter, but Calderon was unable to make an identification. Martha also identified defendant as

the shooter in a physical lineup in April 2013, and she identified him as the shooter in court.

¶ 13   Armando Matos (Matos) testified that immediately after the shooting defendant ran to his

family residence near 23rd Street and Rockwell Street. Matos, who was living with defendant’s

family, opened the door and observed defendant holding a .40 caliber handgun, a firearm Matos

had noticed previously in defendant’s residence. Defendant indicated the police were on their

way and he had to conceal the firearm, so Matos assisted defendant in hiding the handgun

underneath the refrigerator. Defendant then proceeded to wash his hands with bleach and rub

lotion on his hands to mask the odor from the bleach. Defendant requested that Matos assemble

a video game in the living room so when the police arrived, it would give the impression that

they were at home when the murder occurred.

¶ 14   Two Chicago police officers arrived at the residence shortly after defendant. They

searched the residence but did not find the handgun. After the officers left, defendant removed

the handgun and left the residence with the firearm. Defendant later related to Matos what had

occurred that evening. According to Matos, defendant informed him that he was at an apartment

building on 24th Street and Washtenaw Avenue with several individuals when they observed a

red sedan occupied by male and female passengers. The passengers in the vehicle were shouting

“SD killer” and “King love” as they drove past. Defendant believed the occupants of the vehicle

were from a rival street gang. He was going to shoot at the sedan from the window of the

apartment, but he noticed his sister outside near the vehicle and he decided to go outside instead.

He and his companions ran outside when they observed the red sedan circling the block and



                                                -5-
1-20-1108


traveling back towards them. Someone waved the vehicle down, and defendant shot at it with

the handgun. Teresa Montes confirmed at trial that defendant’s sister was outside with her on

the corner of 24th Street and Washtenaw Avenue during the shooting.

¶ 15   Testimony was also introduced regarding defendant’s gang affiliation. Matos testified he

and defendant were members of the Satan Disciples street gang, and at the time of the shooting,

they both lived with defendant’s family near 23rd Street and Rockwell Street, which was in

Satan Disciple territory. Matos further testified there was a longstanding rivalry between the

Satan Disciples and the Latin Kings. Moreover, the territories controlled by the two gangs

shared a border at California Avenue. Matos identified several photographs of defendant’s

tattoos which represented his affiliation with the Satan Disciples.

¶ 16   The parties then stipulated that if called to testify, Aimee Stevens, an expert in the field of

ballistic evidence examination, would testify she examined four discharged cartridge cases from

the scene of the Alvarado murder. She would further testify that three of the four cartridge cases

had contained .40 caliber bullets, and two of those three cartridge cases were fired from the same

firearm; the third cartridge case was fired from a different firearm. Additionally, the fourth

cartridge case had contained a nine millimeter bullet which could not have been fired from the

same firearm as the first three bullets had been.

¶ 17   After the State rested, defendant moved for a directed verdict, which was denied.

Defendant elected not to testify and did not present any additional evidence. Following closing

arguments, the jury found defendant guilty of two counts of first-degree murder and two counts

of attempted first-degree murder. The jury further found defendant had personally discharged a

firearm during the commission of the offenses. The two first-degree murder charges were

merged as they were predicated on defendant (1) intentionally killing Alvarado, and (2) knowing



                                                -6-
1-20-1108


that his actions created a strong probability of death or great bodily harm to her, respectively.

¶ 18      At the sentencing hearing, the State presented evidence in aggravation. Officer Kathy

Schmidt of the Chicago police department testified that in May 2010, she was working

undercover and purchased two bags of crack cocaine from defendant. Defendant was 19 years

old at that time. The State further argued defendant had twice been convicted of gang loitering,

once when he was 17, and once when he was 20. Defendant’s presentence investigation (PSI)

report additionally indicated he had been convicted for the unlawful possession of a handgun

when he was 18, aggravated unlawful use of a weapon when he was 18, possession of cannabis

when he was 20, and twice for reckless conduct, when he was 17 and 19. The State requested

that the trial judge impose a sentence in excess of the 71-year minimum.

¶ 19      In mitigation, defendant argued he came from a broken home, had a religious upbringing,

had not misbehaved in prison, and had successfully completed court supervision. He further

argued the letters provided by his family members indicated he performed good deeds for them.

After considering the factors in aggravation and mitigation, the circuit court found defendant had

no rehabilitative potential and sentenced him to natural life imprisonment without the possibility

of parole for first-degree murder involving his personal discharge of a firearm, and 30 years’

imprisonment for each count of attempted murder to run concurrently with each other and

consecutive to the natural life sentence. Defendant’s motion to reconsider his sentence was

denied.

¶ 20      Defendant appealed arguing that (1) the trial court erred in admitting other crimes

evidence, (2) the trial court erred in admitting evidence of his gang affiliation, (3) he was denied

effective assistance of counsel for failing to call an expert, and (4) his life sentence for murder

was excessive in that the trial court failed to consider his youth and rehabilitative potential and



                                                 -7-
1-20-1108


that it violated the United States and Illinois Constitutions. See People v. Padin, 2019 IL App

(1st) 161672-U, ¶ 2. We affirmed defendant’s conviction and sentence. Id. In regard to

defendant’s constitutional arguments, we held that (1) the eighth amendment did not apply to

defendant’s sentence as he was not a juvenile at the time of the offense and (2) his proportionate

penalties clause challenge under the Illinois Constitution was premature because the record in the

case was not sufficiently developed to allow us to review how the evolving science on juvenile

maturity and brain development applied to defendant. Id. ¶¶ 79-80. We further found that the

trial court did not abuse its discretion when it imposed a life sentence for murder. Id. ¶ 86.

¶ 21   On August 28, 2020, defendant filed an amended pro se postconviction petition under the

Act raising several claims. Pertinent to this appeal, defendant’s petition alleged that his

discretionary life sentence violated the eighth amendment of the United States Constitution and

the proportionate penalties clause of the Illinois Constitution as he was 20 years old at the time

of the shooting and his brain was not sufficiently developed. Specifically, defendant alleged that

he commenced following street gangs before he was a teenager and that he joined a street gang at

age 13. Shortly thereafter he dropped out of high school and the street gang became his only

source of guidance as he grew up. Defendant asserted he had never known a life where street

gang rules did not dominate his decision and that, as a result of his gang affiliation, he was

exposed to an inordinate amount of violence. Attached to his petition were three research-based

publications supporting his argument, including publications demonstrating that young adults

naturally age out of criminal behavior in their 20s and that an adolescent’s exposure to violence

alters his or her brain development.

¶ 22   The circuit court summarily dismissed defendant’s postconviction petition, stating in full:




                                                -8-
1-20-1108


                “Luis Padin brings a pro se post-conviction petition, now an amended pro se

        petition. He is serving a life sentence, and he was suggesting that although he was the

        age of 20 at the time of the offense, that his life sentence was in violation of Miller versus

        Alabama and all of its progeny, including the Buffer case in Illinois.

                The sentence in Mr. Padin’s case, first of all, he was 20 at the time; second of all,

        this is not a mandatory life sentence, this is a discretionary life sentence, which after quite

        a bit of evidence in aggravation and matters in mitigation, such as they were, the Court

        imposed the life sentence discretionarily.

                The Illinois appellate court just recently affirmed this case where this very issue

        was raised citing some of the same things that Mr. Padin raises in his pro se post-

        conviction petition. Accordingly, I find his pro se post-conviction petition is without

        merit. A life sentence, a discretionary life sentence for a 20-year-old is not

        unconstitutional.”

This appeal followed.

¶ 23                                             ANALYSIS

¶ 24    On appeal, defendant requests we reverse the circuit court’s order summarily dismissing

his pro se postconviction petition. Defendant argues that his petition set forth an arguable basis

for a claim that his natural life sentence plus two 30-year sentences to be served concurrently to

each other and consecutively to the natural life sentence for a crime he committed when he was

20 years old was unconstitutional as applied to him, under the proportionate penalties clause of

the Illinois Constitution (Ill. Const. 1970, art. I, § 11).

¶ 25    The Act (725 ILCS 5/122-1 et seq. (West 2020)) provides a framework for an

incarcerated individual to collaterally attack his or her conviction by establishing the substantial



                                                   -9-
1-20-1108


denial of a constitutional right in the trial or sentencing that resulted in that conviction. 725

ILCS 5/122-1(a)(1) (West 2020). Claims are limited to those that were not, and could not have

been, previously litigated. People v. Petrenko, 237 Ill. 2d 490, 499 (2010). Proceedings under

the Act occur in three stages. People v. Gaultney, 174 Ill. 2d 410, 418 (1996). At the first stage,

the circuit court determines, without input from the State, whether a petition is frivolous or

patently without merit. Id.; 725 ILCS 5/122-2.1(a)(2) (West 2020). At the second stage, the

court appoints counsel to represent the defendant and, if necessary, to file an amended petition;

at this stage, the State must either move to dismiss or answer the petition. Gaultney, 174 Ill. 2d

at 418; 725 ILCS 5/122-4, 122-5 (West 2020). Only if the petition and accompanying

documentation make a substantial showing of a constitutional violation does the defendant then

proceed to the third stage, an evidentiary hearing on the merits. People v. Silagy, 116 Ill. 2d 357,

365 (1987); 725 ILCS 5/122-6 (West 2020).

¶ 26    Defendant’s petition was dismissed at the first stage. Our supreme court has made clear

that, to survive first-stage scrutiny, a petition need only state the “gist” of a constitutional claim.

People v. Hodges, 234 Ill. 2d 1, 9 (2009). Formal legal argument and citation of authority are

not required (id.), and all well-pleaded facts that are not positively rebutted by the record must be

taken as true (People v. Romero, 2015 IL App (1st) 140205, ¶ 26). A petition may be summarily

dismissed as “frivolous or patently without merit” only when it has “no arguable basis either in

law or in fact”—i.e., where the petitioner’s claim relies “on an indisputably meritless legal

theory or a fanciful factual allegation.” (Internal quotation marks omitted.) People v. Boykins,

2017 IL 121365, ¶ 9. We review the summary dismissal of a postconviction petition de novo.

People v. Brown, 236 Ill. 2d 175, 184 (2010).




                                                 - 10 -
1-20-1108


¶ 27                                    Eighth Amendment Claim

¶ 28    While defendant’s main claim before us is that his sentence violates his rights under the

proportionate penalties clause of the Illinois Constitution, his arguments do touch on whether his

sentence also violates his rights under the eighth amendment. Accordingly, we will briefly

address the eighth amendment as it relates to defendant’s claim.

¶ 29    The eighth amendment to the United States Constitution prohibits governments from

imposing “cruel and unusual punishments.” U.S. Const., amend. VIII. In a progression of cases

involving the sentencing of juvenile offenders, the United States Supreme Court has held that the

eighth amendment prohibits capital sentences for juveniles who commit murder (Roper v.

Simmons, 543 U.S. 551, 578-79 (2005)), mandatory life sentences without the possibility of

parole for juveniles who commit nonhomicide offenses (Graham v. Florida, 560 U.S. 48, 82

(2010)), and mandatory life sentences without the possibility of parole for juveniles who commit

murder (Miller v. Alabama, 567 U.S. 460, 489 (2012)). These cases reflect society’s evolving

recognition that “children are constitutionally different from adults for purposes of sentencing.”

Id. at 471. First, juveniles generally “lack *** maturity and [have] an underdeveloped sense of

responsibility, leading to recklessness, impulsivity, and heedless risk-taking.” (Internal quotation

marks omitted.) Id. Second, because of their “limited contro[l] over their own environment” and

their general inability to remove themselves from crime-producing settings, juveniles “are more

vulnerable *** to negative influences and outside pressures.” (Internal quotation marks

omitted.) Id. Third, juveniles have characters that are not as “well-formed” as those of adults;

their traits are “less fixed,” and their “actions [are] less likely to be evidence of irretrievabl[e]

depravit[y].” (Internal quotation marks omitted.) Id.

¶ 30    Following Miller, courts sentencing juveniles must consider “how children are different,



                                                 - 11 -
1-20-1108


and how those differences counsel against irrevocably sentencing them to a lifetime in prison.”

Id. at 480. In Montgomery v. Louisiana, 577 U.S. 190, 212 (2016), the Court held that this new

substantive rule of constitutional law applies retroactively. Our own supreme court has gone

even further, finding that Miller applies regardless of whether the life sentence imposed is actual

or de facto, mandatory or discretionary. People v. Reyes, 2016 IL 119271, ¶¶ 9-10; People v.

Holman, 2017 IL 120655, ¶ 40.

¶ 31    These protections afforded by the eighth amendment, however, apply directly only to

juveniles. As our supreme court has noted, the United States Supreme Court “has clearly and

consistently drawn the line between juveniles and adults for the purpose of sentencing at the age

of 18.” People v. Harris, 2018 IL 121932, ¶ 60. This cutoff was established “not based

primarily on scientific research” (id.) but because the Court felt that “a line must be drawn” and

“[t]he age of 18 is the point where society draws the line for many purposes between childhood

and adulthood” (Roper, 543 U.S. at 574). As defendant was 20 years old at the time of his

offenses, he failed to state the gist of a claim that his discretionary life sentence violated his

rights under the eighth amendment.

¶ 32                            Proportionate Penalties Clause Claim

¶ 33    Defendant’s main contention on appeal, however, is that the sentence imposed violated

his rights under the proportionate penalties clause. The proportionate penalties clause of the

Illinois Constitution specifically provides that “[a]ll penalties shall be determined according to

the seriousness of the offense and with the objective of restoring the offender to useful

citizenship.” Ill. Const. 1970, art. I, § 11. Our supreme court has explained that this emphasis

on rehabilitative potential provides “a limitation on penalties beyond those afforded by the eighth

amendment.” People v. Clemons, 2012 IL 107821, ¶¶ 39-41. Our court, three times, has



                                                 - 12 -
1-20-1108


specifically acknowledged that young adult offenders are “not necessarily foreclosed” from

raising as-applied challenges to life sentences based on the evolving science on juvenile maturity

and brain development under the proportionate penalties clause. See People v. House, 2021 IL

125124, ¶¶ 31-32; Harris, 2018 IL 121932, ¶¶ 46, 48; People v. Thompson, 2015 IL 118151,

¶ 44.

¶ 34    In Thompson, the court concluded that the as-applied, youth-based sentencing claim of an

18-year-old offender would be more appropriately raised in postconviction proceedings rather

than on direct appeal due to the lack of a developed record. Thompson, 2015 IL 118151, ¶¶ 43-

44. The court reached the same conclusion a few years later in Harris, when it was asked to

consider the as-applied, youth-based sentencing claim of a defendant who was 19 years old at the

time of his offense. Harris, 2018 IL 121932, ¶ 48. Most recently in House, the court reversed

the trial court’s second-stage dismissal of the 19-year-old defendant’s postconviction petition

and remanded the case for further second-stage proceedings under the Act in order to develop the

record regarding the defendant’s proportionate penalties claim. House, 2021 IL 125124, ¶ 32.

Our supreme court has thus opened the door to the possibility that a young-adult offender might

demonstrate, through an adequate factual record, that his or her own specific characteristics were

so like those of a juvenile that imposition of a life sentence absent the safeguards established in

Miller was “cruel, degrading, or so wholly disproportionate to the offense that it shocks the

moral sense of the community.” People v. Klepper, 234 Ill. 2d 337, 348 (2009). However, in

neither Thompson, Harris, nor House, did our supreme court outline the precise parameters of

such a claim.

¶ 35    The State argues that summary dismissal of defendant’s petition here was proper as the

allegations in the petition were insufficient. The State observes that defendant recites the same



                                               - 13 -
1-20-1108


facts and circumstances that were presented to the trial court at his sentencing hearing—for

example, his violence-filled adolescence, his age, his gang affiliation, and how he was raised.

The State maintains that defendant’s allegations make “general references to brain science in

young adults, still without any nexus” between the research and defendant as required by Harris.

See Harris, 2018 IL 121932, ¶ 46.

¶ 36    Unlike the case at bar, Harris involved a direct appeal—not a summary dismissal of a

postconviction petition. Id. ¶ 17. Accordingly, when the Harris court discussed the fact that the

record there included “only basic information about defendant, primarily from the presentence

investigation report” and noted that an evidentiary hearing had not been held, the court was

viewing the record before it from a different procedural posture than we have in this case. Id.

¶ 46. More applicable to the present matter, is our supreme court’s recent decision in House.

There, the court reviewed the second-stage dismissal of the defendant’s postconviction petition

and, finding the proportionate penalties claim worthy of consideration by the circuit court,

remanded the matter for further second-stage proceedings. House, 2021 IL 125124, ¶ 32. As

recognized in House, the “fact finding” related to a postconviction claim does not occur at the

first stage of postconviction proceedings. Indeed, as our supreme court has long-recognized, this

first stage merely requires the petitioner to set forth a “gist” of a constitutional claim consisting

of “some facts which can be corroborated and are objective in nature or contain some

explanation as to why those facts are absent.” (Internal quotation marks omitted.) Hodges, 234

Ill. 2d at 10.

¶ 37    Moreover, our supreme court has made clear that a defendant “need not set forth [a]

claim in its entirety” and “need only present a limited amount of detail.” (Internal quotation

marks omitted.) People v. Edwards, 197 Ill. 2d 239, 244 (2001). To require “full or complete



                                                - 14 -
1-20-1108


pleading” would be, the court has explained, “at odds with the ‘gist’ standard itself since, by

definition, a ‘gist’ of a claim is something less than a completely pled or fully stated claim.” Id.

at 245. The justification for this lenient standard is that a pro se defendant will “in all likelihood

be unaware of the precise legal basis for his claim or the legal elements of that claim.” Id. The

defendant may also “be unaware that certain facts, which in his mind are tangential or secondary,

are, in fact, critical parts of a complete and valid constitutional claim.” Id.

¶ 38    Here, defendant alleged in his postconviction petition that his violence-filled adolescence

impacted his brain development and that his brain, at age 20, was not fully developed for him to

appreciate the consequences and impact of his decisions. Defendant asserted that his brain bore

more similarities to that of an adolescent under the age of 18 than to a fully mature adult. In

support of his allegations, defendant averred that he “began following gangs before I even

became a teenager” and “joined a gang when I was only 13 years old.” According to defendant,

he dropped out of high school and “[g]angs were all I have known and the streets were the only

orientation and guidance I had growing up.” Regarding the violence he experienced, he attested

that “[a]s an adolescent I was exposed to a lot of violence and I could never see outside the

violence all around me.”

¶ 39    Defendant also appended three research-based publications to his amended petition: (1)

Report of the Attorney General’s Task Force on Children Exposed to Violence (Dec. 2012); (2)

Developmental Neurobiology of Cognitive Control and Motivational Systems by Leah H.

Somerville and BJ Casey, Sackler Institute for Developmental Psychobiology, Weill Cornell

Medical College (Apr. 2011); and (3) Young Adults in Conflict with the Law: Opportunities for

Diversion by Kanako Ishida, Policy Research Analyst, Juvenile Justice Initiative (Feb. 2015).

These articles, in particular the Report of the Attorney General’s Task Force on Children



                                                 - 15 -
1-20-1108


Exposed to Violence, support defendant’s allegation that the violence he was exposed to at a

young age impacted his brain development. We find that defendant’s allegations, when

construed within the context of the amended petition as a whole including the appended

publications, state the gist of a constitutional claim that warrants second-stage proceedings. See

People v. Zumot, 2021 IL App (1st) 191743, ¶ 44 (reversing the summary dismissal of the 19-

year-old defendant’s proportionate penalties claim where he asserted the gist of a constitutional

claim); People v. Savage, 2020 IL App (1st) 173135, ¶ 80 (reversing the summary dismissal of

the 21-year-old defendant’s proportionate penalties claim).

¶ 40   In reaching this conclusion, we find it fitting to address the State’s argument that because

defendant made a proportionate penalties claim in his direct appeal he is foreclosed from

bringing such a claim in a postconviction petition. We observe that circuit courts may

summarily dismiss postconviction petitions at the first stage where claims are res judicata or

where such claims could have been adjudicated on direct appeal. People v. Blair, 215 Ill. 2d

427, 442-43 (2005). Exceptions to the doctrines of res judicata and forfeiture exist, however,

which may allow an otherwise barred claim to proceed. Id. at 450. For example, these doctrines

do not apply where fundamental fairness so requires or where facts relating to the claim do not

appear on the face of the original appellate record. Id. at 450-51. In this instance, defendant

raised a similar proportionate penalties claim before us in his direct appeal. As we noted, he did

not have the benefit of bringing this claim before the trial court and making a factual record that

is required for such constitutional claims. Padin, 2019 IL App (1st) 161672-U, ¶ 80. We did,

however, provide defendant with the instruction that his proportionate penalties claim was better

suited for a postconviction proceeding. Id. ¶ 79. At this juncture, to find defendant’s claim

barred by res judicata or forfeiture would be fundamentally unfair and would conflict with our



                                               - 16 -
1-20-1108


supreme court’s suggestion that youth-based, as-applied proportionate penalties claims are “more

appropriately raised” in postconviction proceedings than on direct appeal in a case such as this

where the evidentiary record was not adequately developed to address the constitutional issue.

See Harris, 2018 IL 121932, ¶ 48. Accordingly, we find that defendant’s claim cannot be

dismissed as res judicata at this first stage.

¶ 41    In sum, based on our review of the case law and defendant’s petition, we conclude

defendant has met the low bar of stating a gist of a constitutional claim in his postconviction

petition. Thus, we find defendant’s petition survives first-stage analysis and should move to

second-stage proceedings.

¶ 42                                       CONCLUSION

¶ 43    For the reasons set forth above, we reverse the circuit court’s summary dismissal of

defendant’s pro se amended postconviction petition and remand this case for further proceedings

under the Post-Conviction Hearing Act (725 ILCS 5/122-2.1(b) (West 2020)).

¶ 44    Reversed and remanded.




                                                 - 17 -